Citation Nr: 0921430	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  03-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, characterized as bipolar disorder with 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

In January 2007, the Board denied the service connection 
claim.  The Veteran subsequently filed a timely appeal of the 
Board's January 2007 decision with the United States Court of 
Appeals for Veterans Claims (Court).  In August 2008, the 
Court issued an order, vacating the January 2007 Board's 
decision that denied service connection for an acquired 
psychiatric disability, and remanded the issue to the Board 
for readjudication consistent with the August 2008 Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disability.  On his substantive appeal, received 
in January 2004, the Veteran requested a "BVA" hearing at a 
local VA office before a member of the Board.  Such a hearing 
was scheduled for June 2005, however, the Veteran failed to 
report for the hearing.  In a letter dated in January 2006, 
the Veteran informed the Board that he was incarcerated and 
requested a telephone meeting with the Board.  An additional 
request was made by the Veteran in the following month.  

In the January 2007 decision, the Board indicated that it was 
without jurisdiction to grant the Veteran's hearing request.  
However, the Joint Motion indicates that the Board 
mischaracterized the regulation set out at 38 C.F.R. 
§ 20.705, which it used as a basis to deny the Veteran's 
request.  The Joint Motion notes that no efforts were made by 
VA accommodate the Veteran's request for a Board hearing, and 
that such failure to accommodate was an administrative error.  

Pursuant to 38 C.F.R. § 20.700(a) (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2008).

VA has a statutory obligation to assist the Veteran in the 
development of his claim. The duty to assist incarcerated 
Veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 

Under the circumstances in this case, in accordance with his 
request, the Veteran must be provided with an additional 
opportunity to present testimony before a Veterans Law Judge.  
The Joint Motion indicated that VA should undertake 
reasonable efforts to accommodate the Veteran's request for a 
Board hearing.  Thus, on remand, an attempt to accommodate 
the Veteran's hearing request should be made.  It appears 
that the Veteran is still incarcerated, as his latest 
correspondence received in May 2009 was sent from a 
correctional facility.

Accordingly, the case is REMANDED for the following action:

The RO should clarify whether the Veteran 
is currently incarcerated.  If he is 
incarcerated, the RO should contact the 
Apalachee Correctional Institution in 
Sneads, Florida, or other appropriate 
authority and determine whether 
arrangements can be made to schedule the 
Veteran for a videoconference hearing 
before a Veterans Law Judge on the next 
available date.  If a videoconference 
hearing cannot be arranged, the RO must 
determine whether other acceptable 
arrangements may be made to afford the 
Veteran the requested hearing.  

If the Veteran is not currently 
incarcerated, the RO should ask the 
Veteran whether he would like to testify 
via videoconference, or in person before 
a Veterans Law Judge, in either case, it 
requires him to appear at the St. 
Petersburg RO.  

If he chooses not to attend a hearing, 
his hearing request withdrawal should be 
noted in the claims folder.  

If the Veteran chooses to testify via 
videoconference or in person before a 
Veterans Law Judge, the RO should 
schedule the hearing at the earliest 
opportunity.  The Veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  Place a copy of this letter 
in the claims folder.  After the hearing 
is conducted, or if the Veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

All efforts to schedule a hearing should 
be documented in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




